NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 25-28 directed to an invention non-elected without traverse for the reasons discussed in paragraph 4 of the Office Action mailed on 9/29/2020.  Accordingly, claims 25-28 have been cancelled as indicated below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicole Clarke on 12/29/2020.
The application has been amended as follows: 
Cancel claims 25-28.



Claim 12, line 1, insert --Polymer-- before “Composition” and change “Composition” to --composition--; and line 6, replace “copolymer” with 
--copolyester--.

Claim 15, line 1, insert --Polymer-- before “Composition” and change “Composition” to --composition--.

Claim 17, line 1, insert --Polymer-- before “Composition” and change “Composition” to --composition--.

Claim 18, line 1, insert --according to-- before “claim”.

Claim 39, line 1, replace “11” with --1--.


Allowable Subject Matter
Claims 1-24 and 29-50 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-24 and 29-50 is the recitation in claim 1 of a polymer composition based on thermoplastic copolyester elastomer comprising from 90 to 70% of the thermoplastic copolyester elastomer, wherein the thermoplastic copolyester elastomer contains ester and ether bonds; from 5 to 25% by weight of one or more saturated esters with a molecular weight between about 200 and 1,000; from 2 to 10% by weight of expanding additives. 
The closest prior art references are the following: (1) Willer et al. (US 5,540,794); (2) Ohmae et al. (US 4,720,524); (3) Takaya et al. (EP 0755967), (4) Kato et al. (EP 2543698), and (5) Ueshima et al. (EP 0596734).
Willer et al. teach compositions comprising at least one thermoplastic elastomer and at least one plasticizer (abstract). The thermoplastic elastomer is present in the composition in an amount of from about 33wt% to 90wt% of the composition (column 2, lines 60-63). Examples of the thermoplastic elastomer include thermoplastic copolyester elastomers having ester and ether bonds (see column 3, line 43 - column 4, line 3). The plasticizer is present in an amount of from about 5 to about 40wt% of the composition. A specifically named example of plasticizer is dipropylene glycol dibenzoate (see column 5, lines 24-25), which is a saturated ester having a molecular weight of 284.31 g/mol according to the instant specification. Willer et al. fails to disclose that the composition includes expanding additives. It would not have been obvious, based on the teachings of Willer et al., to include expanding additives in the composition of the invention disclosed therein, let alone an amount of 2 to 10wt% as required by the instantly claimed invention. 
Ohmae et al. teach a composition comprising a thermoplastic copolyester resin prepared from a dicarboxylic acid component comprising terephthalic acid, a low molecular weight glycol component comprising 1,4-butanediol, and which can further comprise polytetramethylene glycol. See abstract. This resin will necessarily be a thermoplastic copolyester elastomer containing ester and ether bonds. Ohmae et al. further discloses that foaming agents, which are expanding additives, can be added to the compositions of the invention (column 6, line 27 of Ohmae et al.). Ohmae et al. fail to disclose that the composition includes a saturated ester, let alone one or more saturated esters with a molecular weight between about 200 and 1,000. It would not have been obvious, based on the teachings of Ohmae et al., to include a saturated ester as required by the instantly claimed invention.
Takaya et al. teach a polyester film comprising a copolyester made using terephthalic acid, 1,4-butanediol (abstract), and comprising polytetramethylene glycol (see Examples  10-18, page 12, Table 2). These copolyesters will necessarily have ester and ether bonds. To these examples is added either sorbitan laurate, glycerol diacetomonolaurate, or dicotyl adipate (see Table 6), each of which is a saturated ester having a molecular weight which falls within the range of about 200 and about 1,000. Takaya et al. fail to disclose that films and compositions used to produce said films comprise an expanding additive. It would not have been obvious, based on the teachings of Takaya et al., to include expanding additives, let alone the particular amount of 2 to 10% by weight as required by the instantly claimed invention. 
Kato et al. (EP 2,543698) teach a foam comprising a polyester elastomer (abstract). In example 1, a thermoplastic copolyester ester containing ester and ether bonds is combined with carbon dioxide (an expanding agent) in a composition containing other additives to form a mixture which is kneaded and formed into pellets. The carbon dioxide gas was present in an amount of 3.2wt% (see ¶103). Kato et al. fail to disclose that the composition includes a saturated ester having a molecular weight of about 200 to about 1,000, let alone an amount of 5 to 25wt% of such a saturated ester. It would not have been obvious, based on the teachings of Kato et al., to include from 5 to 25wt% of a saturated ester having a molecular weight of about 200 to about 1,000, as required by the instantly claimed invention. 
Ueshima et al. teach a thermoplastic elastomer composition comprising from 50 to 98wt% of a thermoplastic polyester elastomer and which can include 1 to 40 parts by weight per 100 parts by weight of the composition of a plasticizer. Examples of the plasticizer include saturated esters having a molecular weight which falls within the range required by the instant claims. See page 7, lines 18-31. The composition of Ueshima et al. is used to produce, for example, footwear including shoe soles (page 8, line 54). Ueshima et al. fail to disclose that the composition includes expanding additives. It would not have been obvious, based on the teachings of Uehima et al., to include expanding additives, let alone the particular amount of 2 to 10% by weight as required by the instantly claimed invention. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766